*739ORDER
PER CURIAM.
Movant appeals from the denial, without an evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. He pled guilty to two counts of possession of a controlled substance, section 195.202, RSMo 1994. The court sentenced him to five years imprisonment for each count, to be served concurrently.
The motion court’s findings are not clearly erroneous, and no error of law appears. No jurisprudential purpose would be served by a written opinion. The judgment of the motion court is affirmed in accordance with Rule 30.25(b).